DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 21 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 21 is directed, as best as can be understood, to the embodiment depicted in Applicant’s Fig. 16, since Fig. 16 is the only drawing that depicts “wherein the first enclosure is defined by: a monolithic piece of material comprising three arms rigidly affixed to the second enclosure and a fourth arm; and a buckle affixed to the fourth arm, the buckle removably affixable to the second enclosure”.  In the elected embodiment of Figs. 11-15, the first enclosure is constituted by the first portion 78 and second portion 80 when fastened together, as best as can be understood, wherein the portions 78 and 80 are separate and distinct, and would not constitute a “monolithic piece of material”, as best as this new language can be understood (Examiner notes that the term “monolithic piece of material” is not recited anywhere in the original written disclosure, although the body 114 in Fig. 16 appears to be “monolithic” in that it is a single, unitary piece of material).  In the Restriction Requirement dated February 18, 2020, Examiner identified Sub-species B1 (Figs. 11-15) and B2 (Fig. 16) as being mutually-exclusive species from one another.  Applicant elected Sub-species B1 without traverse in the June 29, 2020 response, “request[ing] examination of the embodiment of Figs. 11-15, per Applicant’s election”.
claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendments filed with the written response received on January 18, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-3, 5 and 10 have been amended; claim 4 is canceled; claims 7 and 10-21 are withdrawn from further consideration; and claim 21 has been added. Accordingly, claims 1-3 and 5-21 are pending in this application, with an action on the merits to follow regarding claims 1-3, 5, 6, 8 and 9.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1 has been amended to recite “wherein the first enclosure is affixed to the second enclosure entirely on the first side”.  While the drawings appear to show support for this limitation (i.e. this is not considered to be an introduction of new matter to the disclosure), the written Specification is silent to any recitation regarding the first enclosure being affixed “entirely” on the first side of the second enclosure.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “wherein the opening is disposed on a side of the second enclosure”.  In claim 1, from which claim 5 depends, Applicant has amended claim 1 to recite that the second enclosure has a first side and a second side that is opposite the first side.  It is unclear if “a side” positively recited in claim 5 is in reference to an existing side (i.e. the first side or the second side of the second enclosure), or “a side” is an additional side?  Further, if “side” in claim 5 is intended to refer to an edge instead of a surface (Examiner notes that “first side” and “second side” appear to be directed to first and second opposing surfaces of the second enclosure, as opposed to first and second opposing edges), then Examiner suggests clarifying claim 5 to refer to an edge instead of a side.  If “a side” in claim 5 is intended to refer to one of the first or second sides already positively recited in claim 1, from which claim 5 depends, then Examiner suggests referring to “the first side” or “the second side”, accordingly.  The limitation will be interpreted as best as can be understood when applying prior art against the claim, as explained in a subsequent section below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baum et al. (hereinafter “Baum”) (US 2015/0272290).
Regarding independent claim 1, Baum discloses a hand covering (garment #250; embodiment of Figs. 3-4 is a type of hand covering) comprising: a first enclosure (first reach #251 and second reach #252 in combination define a first enclosure) configured to receive a user's hand (Figs. 3-4 show the first #251 and second #252 reaches as receiving therethrough a hand, upon donning); a second enclosure (front pocket formation #300 is a second enclosure) configured to retain a mobile electronic device (Para. 0047 describes pocket #300 as being carrying interiorly an electronic device therein), wherein the second enclosure is affixed to the first enclosure (“front pocket formation #300 may be permanently connected to the palm portion #253 of the first reach #251 by stitching” (Para. 0047)); wherein the second enclosure comprises a first portion (“transparent material” #302 is a transparent portion on the second side, shown in Fig. 4; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), wherein the first enclosure is affixed to the second enclosure entirely on the first side (Fig. 4 shows that the entire connection between the second enclosure (pocket #300) and the first enclosure (combination of #251 and #252) is present on the first side of the pocket #300 (i.e. second enclosure)).
Regarding claim 2, Baum discloses that the second enclosure is affixed to a back side of the first enclosure (Figs. 3-4 show that the pocket #300 is affixed to a portion #253 of first reach #251; while Baum discloses that the intention is for the portion #253 to be worn against the user’s palm, the garment is at least capable of being worn with the palm portion #253 disposed on the back of the hand, since this would only involve flipping the hand around; alternatively, since Figs. 3-4 show a left hand, the garment as shown in Figs. 3-4 could be worn instead on the right hand, resulting in the pocket being located against the back of the hand if the user so chooses; Examiner further notes that Baum teaches that the garment can be designed with dual, symmetrically positioned thumb-receiving openings to enable the garment to be worn interchangeably on either of the left and right hands (Para. 0032)), wherein the back side of the first enclosure corresponds to a back side of a user's hand when the user's hand is received within the first enclosure (as noted above; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 3, Baum discloses that the second enclosure is affixed to a front side of the first enclosure (Figs. 3-4 show that the pocket #300 is affixed to a “palm portion” #253, wherein the palm portion is a “front side”), wherein the front side of the first enclosure corresponds to a palm side of a user's hand when the user's hand is received within the first enclosure (the garment #250 is capable of being worn in a manner wherein the palm portion #253 corresponds to the user’s palm side of their hand; Examiner notes that the emphasized/italicized language does not further structurally define the claimed invention in any patentable sense).
Regarding claim 6, Baum discloses that the hand covering further comprises a third enclosure (in a description of the non-relied upon embodiment of Figs. 7-12, Para. 0053 describes “three features includ[ing] overlying front and rear pockets 500, 600, respectively and an elastic strap 700”; in subsequent Para. 0054, Baum discloses that “the three features mentioned just above can be provided when forming such garments 150, 250 and 350 as disclosed in Figs. 1-6”; therefore, since Baum discloses that the rear pocket #600 of the embodiment of Figs. 7-12 could be incorporated into any of the embodiments in Figs. 1-6, the relied-upon embodiment of Figs. 3-4 is disclosed to have a third enclosure thereon (in the form of the rear pocket #600)) configured to retain a portable battery (Para. 0064 describes the rear pocket #600 as being able to hold “a small amount of currency, a credit card, a photo identification card, a medical alert notice and/or the like”; since portable batteries exist that are smaller than at least one of 
Regarding claim 9, Baum discloses that the second enclosure is stitched to the first enclosure (“front pocket formation #300 may be permanently connected to the palm portion #253 of the first reach #251 by stitching” (Para. 0047)).
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best as can be understood, is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Baum, as applied to claim 1 above.
Regarding claim 5, Baum teaches all the limitations of claim 1, as set forth above.  Baum at least suggests that the pocket #300 (i.e. second enclosure) has an opening, when it describes pocket #300 as “releasably retain[ing]” a small electronic at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have included the opening at the edge marked by the number #300 in Fig. 4 (i.e. topmost edge of the pocket #300 depicted on the page in Fig. 4) in order to allow the opposite hand to slide the electronics device thereinto in a top-down manner wherein the left hand (as a left hand is shown in Fig. 4) would hold the electronic device in a natural manner with the bottom of the device being held by a closed bottom end of pocket #300 to better prevent the device from falling out of the pocket due to gravity.  With the top edge of pocket #300 being the location of the opening via such modification, this location would at least be capable of being positioned “nearer to a user’s thumb than to a back of the user’s hand when the user wears the hand covering”.  Examiner notes that the thumb of the user, when the device is worn, can be bent to actually touch the opening at the top edge of pocket #300 wherein the opening could be at a zero distance from the thumb with at least some measurable non-zero distance from the back of the user’s hand.  Examiner further notes that any supposed boundaries .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baum as applied to claims 1 and 6 above, and further in view of Dodge (USPN 2,421,412).
Regarding claim 8, Baum teaches all the limitations of claims 1 and 6, as set forth above, but is silent to specifying the size of the rear pocket #600 (i.e. the third enclosure, as explained above with respect to claim 6) in relation to the pocket #300 (i.e. the second enclosure), and therefore Baum is silent as to whether the third enclosure (i.e. rear pocket #600) is smaller than the second enclosure (i.e. pocket #300).  Examiner notes that the rear pocket is described as being intended to hold small items, such as a small amount of currency (Para. 0064 of Baum).
Dodge teaches a hand covering that includes a releasably openable pocket #14 designed to be particularly small in size so as to receive “one or two coins of small denomination such as nickels or dimes” (Col. 2, Lines 9-11 of Dodge).  Figs. 1 and 2 of Dodge suggest the size of the pocket in relation to that of such a small coin held therein.
.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Examiner notes that the same prior art (Baum) is being relied upon that was used in the 35 U.S.C. 102(a)(1) rejections in the previous Office Action.  However, a different embodiment of Baum is being relied upon than was applied in the previous Office Action.  All of Applicant’s arguments against Baum are directed to a different embodiment than is relied upon in the art-based rejections above, and therefore all arguments against Baum are deemed moot, as noted above.
Examiner notes that Applicant’s arguments against the Drawing and Specification objections have been either deemed persuasive or have been rectified.  It is, however, suggested that Applicant refer to the enclosure 102 (in Fig. 15) as the “third enclosure” in the Specification.  Applicant identifies this enclosure 102 as providing illustrated support for the “third enclosure” in response to the Drawing objection in the previous Office Action.  However, since the claims refer to first, second and third enclosures, the definition of element 102 as a “secondary enclosure” is confusing when interpreting the claims in light of the Specification.  For sake of clarity, Examiner suggests aligning the terminology between the claims and the Specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732